  

 

 
 
 
 

UNITED STATES DISTRICT COURT

FOR THE Cf. 4a
EASTERN DISTRICT OF CALIFORNIA = g, Staak. u 19
(Fresno Division) By N

ORDER AND RECEIPT FOR TRIAL EXHIBITS
CASE NAME: Hwa Sung Sim vs Monica Duran

 

CASE NUMBER: _ !:16-cv-01051-SAB (PC)

 

Retrieval:

Pursuant to Local Rule 138(f) of Eastern District of California, the Court orders that custody of all
exhibits used, referenced and/or admitted at trial be returned to the party who initially marked the
exhibit, irrespective of who used, reference or admitted the exhibit at trial. Joint Exhibits will be
returned to Plaintiff unless otherwise agreed to by the parties in writing or on the record.

Additionally, in the case of admitted exhibits, the parties, personally or by counsel if represented, shall
retrieve the original exhibits from the Courtroom Deputy following the verdict in the case.

Retention:

The parties to this action, personally or by counsel if represented, shall retain possession of and keep.
safe and in a secure location all exhibits, used, referenced and/or admitted at trial, until final judgment
and all appeals are exhausted or the time for filing an appeal has SA Boe

ANLEY a

United States Magistrate Judge

 

I hereby acknowledge receipt of exhibits used, referenced and admitted by me at trial and I shall retain
such exhibits in accordance with the retention section, described above.

DATE EXHIBITS RETURNED: ib- 4 _ g

Plaintiff/Plaintiff's Counsel: Kew oan . ( b al g 4 nt “

Plaintiff/Plaintiff s Counsel Signature: ZZ i
DATE EXHIBITS RETURNED: MK, / BU It P.
Defendant/Defendant’s Counsel: Dew “oh Crowle on

Defendant/Defendant’s Counsel Signature: x fe

- This document certifies that the above referenced exhibits were returned.

DATED: MoBLa 9 (WLbbnok
MAMIE HERNAN
Courtroom Clerk

Civil Case
Revised March 2014

 
